PER CURIAM.
Writ granted in part; otherwise denied. Because R.S. 40:967(B)(4)(b) allows and requires a prohibition on parole only for “the first two years” of the sentence, see 2001 La. Acts 403, relator’s sentence imposed under that statute is amended to change the prohibition on parole for the entire 15-year term to a prohibition for only two years. See State ex rel. Turner v. State, 00-2034 (La.4/12/01), 788 So.2d 1199; State v. Gardner, 99-2040 (La.12/17/99), 750 So.2d 994; State v. Malone, 31,726, p. 4 (La.App.2d Cir.1/20/99), 728 So.2d 500; State v. Hunter, 33,066, p. 11 (La.App.2d Cir.9/27/00), 768 So.2d 687, 694. The district court is directed to make an entry in the minutes reflecting this change and the clerk of court is directed to transmit the original of the minute entry to officer in charge of the institution to which the defendant has been sentenced. La.C.Cr.C. art. 892(B)(2). In all other respects, the application is denied.